DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
No Information Disclosure Statement has been submitted.
The Examiner would like to remind Applicants about Duty of Disclosure, Candor, and Good Faith (See 37 C.F.R. F56 and MPEP2001).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Kim, US 2012/0009710.
In re Claim 9, Kim discloses a display panel, comprising: a substrate 11; a gate 21, wherein the gate 21 is disposed on the substrate 11; a gate insulating layer 22, wherein the gate insulating layer 22 is disposed on the gate 21 and the substrate 11; a polysilicon layer 23, SR in Fig. A), a drain region (a right 23h, marked as DR in Fig. A) and an active region 23c located between the source region SR and the drain region DR; an interlayer dielectric layer 32, wherein the interlayer dielectric layer 32 is disposed on the gate insulating layer 21 and the polysilicon layer 23, the interlayer dielectric layer 32 comprises a source via SV and a drain via DV, and the source via SV exposes the source region SR and the drain via DV exposes the drain region DR; and a first electrode pattern layer 33, wherein the first electrode pattern layer 33  is disposed on the interlayer dielectric layer 32 (Figs. 1-3 and A; [0037- 0062]).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Kim’s Fig. 3F annotated to show the details cited

In re Claim 10, Kim discloses the display panel of claim 9, further comprising an electronic material pattern layer (33, SCL, DCL, 42, 43, 44, 46) (Figs. 3F, 3H, and A) disposed on the first electrode pattern layer 33 and in source via SV and drain via DV of the interlayer SCL is electrically connected to the source region SR through source via SV; and a drain contact layer DCL, wherein the drain contact layer DCL is electrically connected to the drain region DR through drain via DV (Fig. A). 
In re Claim 11, Kim discloses the display panel of claim 10, wherein the electronic material pattern layer (33, SCL, DCL, 42, 43, 44, 46) (Figs. 3F, 3H, and A) further comprises an electrode contact layer, and the display panel comprises a passivation pattern layer 42, and the passivation pattern layer 42  is disposed on the source contact layer SCL and the drain contact layer DCL, wherein the passivation pattern layer 42 exposes the electrode contact layer 33.
In re Claim 12, Kim discloses the display panel of claim 11, further comprising a second electrode pattern layer 43 disposed on the passivation pattern layer 42 and the electrode contact layer 33 (Figs. 3F, 3H, and A).
In re Claim 13, Kim discloses the display panel of claim 9, wherein the polysilicon layer 23 is formed (Figs. 1-3 and A; [0037- 0062]).
The applicant’s claim 13 does not distinguish over the Kim’s reference regardless of the process used to form the polysilicon layer, because only the final product is relevant, not the recited process of by a first gray-scale mask process, and the first electrode pattern layer and the interlayer dielectric layer are formed by a second gray-scale mask process. See SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d 1097 (Fed. Cir, 2006 (“While the process set forth in the product-by-process claim may be new, that novelty can only be captured by obtaining a process claim.”)
Note that when “product by process” claiming is used to describe one or more limitations of a claimed product, the limitations so described are limitations of the claimed product per se, 
The Federal Circuit recently revisited the question of whether a “product by process” claim can be anticipated by a reference that does not recite said process. See SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d at 1100. The Federal Circuit cited with approval this Office’s current statement of the law, found in MPEP § 2113: 
[Even] though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Id. at 1101. The Federal Circuit held this statement to be consistent with its own views on this topic, as well as various Supreme Court rulings, notably Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 373 (1938) (“Although in some instances a claim may validly describe a new product with some reference to the method of production, a patentee who does not distinguish his product from what is old except by reference, express or constructive, to the process by which he produced it, cannot secure a monopoly on the product by whatever means produced.”). Id.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, prior-art fails to disclose a method of manufacturing a display panel, comprising steps of “forming an electronic material pattern layer on the first electrode pattern layer and in the source via and the drain via of the interlayer dielectric layer, wherein the electronic material pattern layer comprises a source contact layer and a drain contact layer, the source contact layer is electrically connected to the source region through the source via, and the drain contact layer is electrically connected to the drain region through the drain via.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 4, prior-art fails to disclose a method of manufacturing a display panel,  comprising  steps of “performing a second gray-scale mask process on the first electrode layer and the interlayer dielectric layer, wherein the second gray-scale mask process comprises: patterning the first electrode layer to form a first electrode pattern layer; and forming a source via and a drain via in the interlayer dielectric layer, wherein the source via exposes the source region and the drain via exposes the drain region.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893